DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This corrected Notice of Allowability is issued for two reasons: 1) Applicant submitted an IDS on March 5, 2021, which crossed in the mail with the Notice of Allowability; 2) claim 15 depends from cancelled claim 14.
3.	Claims 1, 2, 4, 7, 9, 11, 12, 15-17 and 20-25 were previously allowed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 5, 2021 was filed after the mailing date of the Non-final Office Action on October 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
5.	None of the references cited in the IDS teaches or suggests the instant claims.
EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tianran Yan on March 22, 2021.

The application has been amended as follows: 
In claim 15, line 1, delete ---14--- after “claim” and substitute ---1--- therefor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 22, 2021